UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1447



LEROY M. THURSTON, JR.,

                                              Plaintiff - Appellant,

          versus


CATHY COLLINS,     Manager,   Central   Virginia
Newspaper,

                                               Defendant - Appellee.



                              No. 02-1448



LEROY M. THURSTON, JR.,

                                              Plaintiff - Appellant,

          versus


CALVIN JACKSON,

                                               Defendant - Appellee.



                              No. 02-1449



LEROY M. THURSTON, JR.,

                                              Plaintiff - Appellant,
          versus


THOMAS ROBERTS,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-02-14-3, CA-02-15-3, CA-02-16-3)


Submitted:   July 18, 2002                  Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy M. Thurston, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

        Leroy M. Thurston, Jr. seeks to appeal the district court’s

orders dismissing his civil actions for lack of jurisdiction.               We

dismiss the appeals for lack of jurisdiction because Thurston’s

notices of appeal were not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).              This appeal period is

“mandatory and jurisdictional.”             Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s orders were entered on the docket on

February 11, 2002.        Thurston’s notices of appeal were filed on

April 9, 2002.     Because Thurston failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period,

we dismiss the appeals. We dispense with oral argument because the

facts    and   legal    contentions   are    adequately   presented    in   the

materials      before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




                                       3